Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	2.  This communication is in response to the amendment filed 05 November 2021. Claims 1, 4, 13, 16, and 20 have been amended. Claims 1-7, 9-10, 13-18, 20, and 22-23 are pending.

Response to Remarks/Amendment
	3.  Applicant's remarks filed 05 November 2021 have been fully considered and they are considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 112
4. Applicant's arguments filed 05 November 2021 have been fully considered and they are considered persuasive.
	The rejection has been removed.

	5. Applicant's remarks filed 05 November 2021 have been fully considered and they are not considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 103


The applicant argues “Lenahan and Deshpande (alone or in combination) do not disclose or suggest at least "in response to determining that the object was not sold within the given period of time, updating a sellability model used for generating the sellability score," as recited in the independent claims using their respective language. The Office Action relies on Deshpande's paragraphs 21 and 23 to allegedly show application of a model and updating of information. (Office Action, p. 14.) However, Deshpande's paragraphs 21 and 23 do not disclose or suggest "in response to determining that the object was not sold within the given period of time, updating a sellability model used for generating the sellability score,"… even assuming that Lenahan's sentiment score can be analogized to the claimed sellability score (which Applicant does not concede to)…”

	The examiner respectfully disagrees. The applicant argues that the prior art references Lenahan and Deshpande don’t teach the amended claims. However, the addition of the prior art reference Chang will teach the amended claims. Lenahan et al. teaches 0176 responding to determining the object (sellability concept) to generate the sellability score; See determining a score based on the how valuable or sellable the product is and 0179 updating the information; See utilizing and updating to the most recent market information. This is combined with Deshpande et al. 0021 the application of a model. Therefore, the reference Deshpande et al. was not used to describe the updating of information just the application of a model which paragraph 0021 states. These two references are further combined with Chang et al. to teach 0006 not doing a process in a specific timeframe to cover the amendments to the claims that the applicant states; See not selling a product within a specific time window. Furthermore, Lenahan et al. describes using images and information to identify products in an electronic marketplace, 


Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. Claims 1-7, 9-10, 13-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2018/008,9735 to Lenahan (hereinafter referred to as “Lenahan”) in view of US publication number 2017/033,0123 to Deshpande (hereinafter referred to as “Deshpande”) in further view of US publication number 2014/0122469 to Chang (hereinafter referred to as “Chang”).

As per claim 1/13/20, Lenahan teaches a computer-implemented method, comprising:
 (Lenahan: [0107 receiving using computers and mobile devices, 0159 where the images received are images of products or objects of sale])
determining information associated with the object for sale; (Lenahan: [0160 having information for the object or product for sale])
determining, from an electronic marketplace, information associated with pre-identified objects, wherein each of the pre-identified objects correspond to the object for sale; (Lenahan: [0105 having an electronic marketplace, 0129 identify the pre-identified objects for sale with 0160 information of the object or product for sale]
generating at least one of a sellability score or information based at least in part on the information associated with the object for sale and the information associated with the pre- identified objects; (Lenahan: [0176 generates the sellability score since the product sentiment score is based on sales information as well as the information for the object for sale it is interpreted as potentially being a score measuring how well the product sells with 0122 information of the pre-identification of items]
wherein the sellability score is that the object for sale will be sold; (Lenahan: [0177 generates the sellability score for the object to be sold])
providing at least one of the sellability score or information. (Lenahan: [0185 providing the sellability score and information])
a plurality of objects for sale on the electronic marketplace based on a condition objects for sale based at least in part on sellability scores and the scores of the plurality of objects for sale. (Lenahan: [0145 has a plurality of objects or items for sale based on specific conditions selected by the user 0176 describing the product sentiment score is based on sales information as well as the reviews of the product like a score measuring how well the product sells with the 0160 information for the object or product for sale])

in response to determining that the object was sold updating used for generating the sellability score; (Lenahan: [0176 responding to determining the object was sold to generate the sellability score 0179 with updating]
and generating an updated sellability score using the sellability (Lenahan: [0179 generates the updated 0177 sellability score with 0176 the sellability]).
Although Lenahan teaches creating scores with the information as in the sellability score taught above, it does not explicitly teach cancellability, ranking, probability values and timeframes.
Deshpande teaches:
The cancellation of a specific action (Deshpande: [0020-21 This discusses the cancellation of a specific action])
The application of a probability value and timeframe for specific processes within a period of time (Deshpande: [0023 utilizes the application of various time periods and 024 probability values]) 
The application of a model (Deshpande: [0021 the application of a model])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine creating scores with the information of Lenahan with canceling, probabilities, time periods, rankings of Deshpande as they are analogous art along with the current invention which solve problems with supply in an electronic product transaction environment, as substitution of data is old and well-known in the art (a cancellability score with another score or information), and the combination would 
Lenahan in view of Deshpande does not explicitly teach not doing a process in a specific timeframe and ranking which is taught by Chang.
Not doing a process in a specific timeframe (Chang: [Not doing a process in a specific timeframe 0006])
The ranking of objects (Chang: [The ranking of objects 0008]).
Specifically, Chang discloses probability and ranking logic which applies a timeframe to a probability of a sale within a series of consecutive days (Chang: See at least calculations of probability of a sale and probability of cancellation including designating purchase days intermixed with non-purchase days at paragraphs [0008] and [0024]). The probabilistic models of Chang are reasonably understood to be a form of ranking items based on a combination of sale probability and cancellation probability for a specified timeframe. Additionally, the probabilistic models of Chang are based on historical data and are updated when a sales and cancellation events occur, (Chang: See at least updating of models based on monitoring of sale and cancellation activity at paragraphs [0029]-[0030].  
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine creating scores with the information of Lenahan in view of Deshpande with not doing a process in a specific timeframe and ranking of Chang as they are analogous art along with the current invention which solve problems with supply in an electronic product transaction environment, as substitution of data is old and well-known in the art and the combination would lead to an improved system of managing information for the transactions as taught in [0037] of Chang.

(B) As per claim 2/14, Lenahan teaches the method, further comprising: determining information associated with a seller of the object for sale; (Lenahan: [As in claim 1 above, 0181 reciting “include such information as the date purchased, the seller, and product information”])
and generating the sellability score or the cancellability score based at least in part on the information associated with the object for sale, the information associated with the pre- identified objects, and the information associated with the seller of the object for sale. (Lenahan: [As in claim 1, 0181 reciting “include such information as the date purchased, the seller, and product information”])
Although Lenahan teaches creating scores with the information and it does not explicitly teach the canceling of the claim which are taught by Deshpande.
…least one of the sellability score or the cancellability score based… (Deshpande: Abstract; [As in claim 1])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 1 above.

(C) As per claim 3/15, Lenahan teaches the method, wherein the information associated with the seller of the object for sale comprises historical information of transactions performed by the seller on the electronic marketplace. (Lenahan: [As in claim 1, 0106 reciting “buyers and sellers may be any one of individuals, merchants, or service providers, among other things”, 0121 reciting “the user profile may also include a transaction history of the user. Transaction history may include information related to transactions for items or services offered for sale by a network based marketplace”, 0181 reciting “include such information as the date purchased, the seller, and product information”])

(D) As per claim 4/16, Lenahan teaches the method, wherein the generating the sellability score comprises generating the sellability score using a sellability, and the method further comprising: receiving updated information associated with the object for sale or updated information associated with the pre-identified objects ; (Lenahan: [As in claim 1, 0179 reciting “may then update the dynamic information including market value in the product description page for each item or product as the information changes”, 0185 reciting “the product display modules may calculate a product sentiment score of the product”])
wherein the updating the sellability model further comprises updating the sellability on the updated information associated with the object for sale or the updated information associated with the pre-identified objects; (Lenahan: [As in claim 1, 0179 reciting “may then update the dynamic information including market value in the product description page for each item or product as the information changes”, 0185 reciting “the product display modules may calculate a product sentiment score of the product…Based on this information, the product display modules may create or update the information about the product on the product display based on the determined information at operation” this describes the use of the updated information])
Although Lenahan teaches creating scores with the information and it does not explicitly teach the canceling or modeling of the claim which are taught by Deshpande.
The cancellation of a specific action (Deshpande: [0020-21 This discusses the cancellation of a specific action])
The application of a model (Deshpande: [0021 the application of a model])
generating an updated sellability model based at least in part on the updated… (Deshpande: [As in claim 1, 0026 reciting “Any arbitrary model can be applied in the module”])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine creating scores with the information of Lenahan with canceling and modeling of Deshpande as they are analogous art along with the current invention which determine utilization of devices to collect data and process the data in various ways, as substitution of data is old and well-known in the art, and the combination would lead to analysis for a system through collection of data for processing as taught in [0058] of Deshpande.

(E) As per claim 5, Lenahan teaches the method, wherein the sellability model comprises a decision tree based model. (Lenahan: [As in claim 1])

…the sellability model comprises a decision tree based model. (Deshpande: [0026 reciting “including but not limited to logistic regression, decision trees, random forests”])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine determining the selling with the information of Lenahan with modeling with decision trees of Deshpande as they are analogous art along with the current invention which determine utilization of devices to collect data and process the data in various ways, as substitution of data is old and well-known in the art, and the combination would lead to analysis for a system through collection of data for processing as taught in [0058] of Deshpande.

(F) As per claim 6/17, Lenahan teaches the method, wherein the generating the sellability score or the cancellability score comprises generating the cancellability score using a cancellability model, and the method further comprising: receiving updated information associated with the object for sale or updated information associated with the pre-identified objects; (Lenahan: [As in claim 1, 4])
generating an updated cancellability model based at least in part on the updated information associated with the object for sale or the updated information associated with the pre-identified objects; (Lenahan: [As in claim 1, 4])
and generating an updated cancellability score using the updated cancellability model. (Lenahan: [As in claim 1, 4])
Although Lenahan teaches creating scores with the information and it does not explicitly teach the canceling or modeling of the claim which are taught by Deshpande.
…comprises generating the cancellability score using a cancellability model, and the method further… (Deshpande: [As in claims 1, 4])
 model based at least in part on the updated… (Deshpande: Abstract; [As in claims 1, 4])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claims 1 and 4 above.

(G) As per claim 7, Lenahan teaches the method, wherein the sellability score or the cancellability score comprises generating the cancellability score, and the method further comprising: determining that the object for sale is sold on the electronic market; (Lenahan: [As in claim 1, 4, 0108 reciting “marketplace application that is used to conduct marketplace activities such as shopping, buying, and selling products with an online marketplace that may be provided by application server”])
determining information associated with a buyer of the object for sale; (Lenahan: [As in claim 1, 4, 0108 reciting “marketplace application that is used to conduct marketplace activities such as shopping, buying, and selling products with an online marketplace that may be provided by application server”, 0124 reciting “user account information included in each user profile may, for example, include private financial information of users of devices such as account numbers, credentials, passwords, device identifiers, user names, phone numbers, credit card information, bank information, or other financial information which may be used to facilitate online transactions by users” This describes the various information used for sales])
and generating the cancellability score based at least in part on the information associated with the buyer of the object for sale. (Lenahan: [As in claim 1, 4, 0108 reciting “marketplace application that is used to conduct marketplace activities such as shopping, buying, and selling products with an online marketplace that may be provided by application server”, 0124 reciting “user account information included in each user profile may, for example, include private financial information of users of devices such as account numbers, credentials, passwords, device identifiers, user names, phone This describes the various information used for sales])
Although Lenahan teaches creating scores with the information and it does not explicitly teach the canceling of the claim which are taught by Deshpande.
…sellability score or the cancellability score comprises generating the cancellability score, and the… (Deshpande: Abstract; [As in claim 1])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 1 above.

(H) As per claim 9, Lenahan teaches the method, wherein the cancellability score is a probability value that a listing of the object for sale on the electronic market will be cancelled by a seller of the object for sale or a buyer of the object for sale. (Lenahan: [As in claim 1, 4, 0186 reciting “may provide a listing of items in an inventory”])
Although Lenahan teaches creating scores with the information and it does not explicitly teach the probability and time periods of the claim which are taught by Deshpande.
…wherein the cancellability score is a probability value that a listing of the object for sale on the electronic market will be cancelled by a seller… (Deshpande: [As in claims 1, 8])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claims 1 and 8 above.

(I) As per claim 10/18, Lenahan teaches the method, wherein the providing the at least one of the sellability score or the cancellability score comprises: providing the at least one of the sellability score or the cancellability score to the mobile device to be used to update the information associated with the object for sale. (Lenahan: [As in claim 1, 4])

…the sellability score or the cancellability score… (Deshpande: [As in claims 1])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 1.

(J) As per claim 22, Lenahan teaches determining the object as in claim 1. 
Lenahan teaches a cancellability used for generating the cancellability score as in claim 1; 
Lenahan teaches generating a cancellability score using the cancellability as in claim 1.
Although Lenahan teaches creating scores with the information and it does not explicitly teach not meeting a standard, doing a process within a given time, updating, cancellation and modeling which are taught by Deshpande.
Not meeting a specific standard (Deshpande: [0030 the not meeting a specific threshold or standard])
Doing a process within a given time period (Deshpande: [0003 the application of doing a process within a time period])
The application of a model (Deshpande: [0021 the application of a model])
The updating of information (Deshpande: [0023 the updating of information])
The cancellation of a specific action (Deshpande: [0020-21 This discusses the cancellation of a specific action])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine creating scores with the information of Lenahan with not meeting a specific standard, doing a process within a given time, updating, cancelling and modeling of Deshpande as they are analogous art along with the current invention which determine utilization of devices to collect data and process the 

(K) As per claim 23, Lenahan teaches receiving information associated with the object for sale, wherein the information are based on at least one of the sellabiliy score or the score as in claim 1; 
and generating the sellability score and the score based at least in part on the information associated with the object for sale as in claim 1.
Although Lenahan teaches creating scores with the information and it does not explicitly teach updating, cancellation which are taught by Deshpande.
The updating of information (Deshpande: [0023 the updating of information])
The cancellation of a specific action (Deshpande: [0020-21 This discusses the cancellation of a specific action])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 22.

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190102835 A1
ARTIFICIAL INTELLIGENCE DERIVED ANONYMOUS MARKETPLACE
Bjonerud; Matthew C. et al.
US 20180217991 A1
A METHOD TO RANK DOCUMENTS BY A COMPUTER, USING ADDITIVE ENSEMBLES OF REGRESSION TREES AND CACHE OPTIMISATION, AND SEARCH ENGINE USING SUCH A METHOD
DATO; Domenico et al.
US 20170330123 A1
SYSTEM AND METHOD FOR SETTING INVENTORY THRESHOLDS FOR OFFERING AND FULFILLMENT ACROSS RETAIL SUPPLY NETWORKS
Deshpande; Ajay A. et al.

SYSTEMS AND TECHNIQUES FOR RANKING ITEMS
Szulczewski; Piotr et al.
US 20150332362 A1
SYSTEM AND METHOD FOR FACILITATING SALE OF GOODS
Kalt; David
US 20130238398 A1
SYSTEM AND METHOD FOR DYNAMIC PRODUCT PRICING
Rothman; Simon
US 20130081036 A1
PROVIDING AN ELECTRONIC MARKETPLACE TO FACILITATE HUMAN PERFORMANCE OF PROGRAMMATICALLY SUBMITTED TASKS
Cohen; Peter D. et al.
US 20120316986 A1
More Improvements in Recommendation Systems
Levy; Kenneth L. et al.
US 8326658 B1
Generation and contextual presentation of statistical data reflective of user selections from an electronic catalog
Lee; Dennis et al.
US 20120254333 A1
AUTOMATED DETECTION OF DECEPTION IN SHORT AND MULTILINGUAL ELECTRONIC MESSAGES
Chandramouli; Rajarathnam et al.
US 20110106584 A1
SYSTEM AND METHOD FOR MEASURING CUSTOMER INTEREST TO FORECAST ENTITY CONSUMPTION
BORTHWICK; Sara et al.
US 20100250387 A1
ADAPTIVE RISK-BASED VERIFICATION AND AUTHENTICATION PLATFORM
Kassaei; Farhang et al.
US 20100228996 A1
Systems and Methods for Secure Transaction Management and Electronic Rights Protection
Ginter; Karl L. et al.
US 20060178918 A1
Technology sharing during demand and supply planning in a network-based supply chain environment
Mikurak; Michael G.
US 20030176931 A1
Method for constructing segmentation-based predictive models
Pednault, Edwin Peter Dawson  et al.


10. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        2/12/2022

/ROBERT D RINES/Primary Examiner, Art Unit 3683